Robinson, J.
Plaintiff appeals from a judgment of the district court in an action to recover from defendant $1,000 on a mere application for an insurance policy, which reads in part thus:
To
Globe Fire Insurance Co. Of Huron, South Dakota.
I, John Wacker, of Denhoff, P. O. County of Sheridan, state of N. D., hereby make application to the Globe Fire Insurance Company, of Huron, South Dakota, for insurance against loss or damage by fire or lightning for the term of one year commencing on the 11th day of Sept. 1915. [This is followed by a description of a threshing machine outfit] . . . and that this insurance does not take effect until approved and accepted by the company at its office at Huron, South Dakota. . . . That this application may be referred to in the policy to be issued thereon as a part of said policy and as a basis on which said company shall issue the same; and that there is no other insurance on above-described outfit. I hereby agree that the company shall not be bound by any representations of the agent not contained in the application or policy, and I hereby release the company from all liability should any part of the premium be not paid promptly when due.
*16It appears that on September 14th, appellant’s threshing outfit was burned. Ilis application was rejected and his premium tendered back. The insurance application was signed by the plaintiff, but not by the ■company or any of its agents. It did not constitute a contract of insurance. A contract is an agreement to do or not to do a certain thing. It is essential to the existence of a contract that there should be parties capable of contracting and that they did actually contract. In this case the proof shows only a mere application for an insurance ■contract. The judgment of the District Court is affirmed.
Grace, J., being disqualified, did not participate.